DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4,6, 10-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al (US 4,663,815) in view of Saban (US 4,421,368)
With regard to claim 1 , Hartman et al disclose (Fig. 12, 13) a method of inserting a preformed solder member (93)   for a connector pin (95) , comprising: aligning a preform opening of a guide fixture (98) with an upper opening (91) for the connector pin (95), wherein the preform opening (100) of the guide fixture is above the upper opening in the guide fixture the connector pin (91) ; positioning a preformed solder member on the guide fixture on a side of the guide fixture that is opposite to the connector pin; 
and vibrating (99) the guide fixture (98) such that the preformed solder member drops through the preform opening of the guide fixture and into the upper opening of the connector pin.
FIG. 13 schematically shows a method and apparatus for assembling the solder preforms 93 with the header body 92 in an automated and efficient manner. According to such method, solder preforms may be placed atop a parts locating plate 98 which is vibrated by vibrator apparatus 99 to cause the solder preforms to  drop into locating holes

Hartman et al do not disclose that the  connecting pin has an upper opening (“cup”) with
a preformed solder member being configured to be   inserted in the  upper opening  and Hartman’s  the preformed solder member does not drop through the preform opening of the guide fixture
Saban (Fig. 9) discloses a connector pin (70) with (Fig. 9) and a preformed solder member (76) inserted in its an upper opening 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to insert the preformed solder member into a connector pin with an opening, as taught by Saban, to effectively attach a preformed solder member on a top of the connector pin (Specification, section Related art  - One common way that connections of wires to the connector pins are made is with wires soldered to cavities or "cups" in the backs of the pins or sockets.
When  Hartman’s connecting pins modified with cavities, the tubular preformed solder members would drop through the preform opening (91) of the guide fixture (98)
With regard to claim 10 , Hartman et al-Saban disclose (Saban, Fg. 3, 9 )
aligning a plurality of preform openings of a guide fixture (25) with a corresponding plurality of upper openings  “cups” of the corresponding plurality of connector pins (70, 10), wherein ( please see claim 1 above - Hartman et al) the plurality of preform openings of the guide fixture are above the corresponding plurality of upper openings of the corresponding plurality of connector pins; positioning the plurality of preformed solder members on the guide fixture on a side of the guide fixture that is opposite to the connector pin; 

With regard to claim 2, 11, Hartman et al-Saban disclose the step of positioning the guide fixture (98 -Hartman) above the connector pin (Saban — 70).
With regard to claim 3 ,12, Hartman et al-Saban disclose the step of positioning the connector pin (Saban — 70) below the guide fixture ( Hartman 98).
With regard to claim 4, 13, Hartman et al-Saban disclose the step of moving the preformed solder member (Saban, 70)to near the preform opening “cup” of the guide fixture (Hartman et al,98) . 
With regard to claim 6 , 15, Hartman et al-Saban disclose the step of positioning the guide fixture (98) on a shaker table (99) . 
Claims 5 , 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al (US 4,663,815) in view of Saban and further in view of Su et al (US 2012/0181075)
With regard to claim 5, 14, Su et al disclose the step of brushing  plurality of RSs into the openings of the steel plate. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to sweep the preformed solder member with a brush, as taught by Su, to assist with solder members’ disposition
With regard to claim 19 , Hartman et al -Saban and further in view of Su et al disclose all of the limitations as applied to claims 1, 10, 5 above. 
Claim 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al (US 4,663,815) in view of Saban and further in view of Spinner (US 5,808,259) 
With regard to claim 7, 16, Spinner discloses a connector’s assembly (Fg. 4a) utilizing a plurality of alignment pins. Therefore, it would have been obvious to one having ordinary skill in the art at  
Claim 8, 9, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al (US 4,663,815) in view of Saban and further in view of Ayer (US 4,852,252)
With regard to claim 8, 9 , 17, 18, 20, Ayer discloses the step of pressing the preformed solder member (54) into the upper opening of the connector pin.
Solder preform 54 and sealant preforms 56,58 are secured within tubing 52 such as by being force-fit therewithin
As a result of pressing , according to Ayer or Saban the upper socket shell portion 13 is adapted to receive a pre-formed lead-receiving tubular solder insert 26 therewithin (best seen in FIG. 1). The solder insert is preferably formed out of low temperature tin-lead eutectic solder, with an outside diameter that allows the force-fit insertion thereof within the cylindrical female portion 13 of the socket shell, 
and/or melting according to Saban the melting of the solder inserts 26 about the respectively associated circuit module leads and, thus, simultaneously establish reliable soldered socket-lead connections. -  such that each preformed solder member of the plurality of preformed solder_ members is in contact with an enclosed bottom end of a cavity in each corresponding connector pin of the plurality of connector pins, wherein there are no air voids between the enclosed bottom ends of each cavity and each corresponding preformed solder member.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a force to put the solder into the upper opening of the connector pin , as taught by Ayer, and melting the solder inserts, as taught by Saban, to ensure the design position of the solder member , wherein pressing the preformed solder member into the upper opening comprises pressing the preformed solder member into the upper opening of the .
Response to Arguments
Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive. 
With regard to claim 1, the examiner corrected the error in the Non-final Action with referring Hartman’s opening 91 as a connector pin opening. Hartma et al has no a connector pn with opening end. The secondary reference Saban was recited as an example of   a connector pin (70) with end opening  (Fig. 9)  and a preformed solder member (76)  being inserted in the r opening. 
 With regard to claims 4, 5, 13, 14, 19, the Applicants argue that the secondary reference Su, do not disclose solder preforms.  
However, claims 4, 5, 13, 14, 19  claim moving the preformed solder member to near the preform opening of the guide fixture_while the guide fixture is vibrated.
Moving the solder members to the preform opening of the guide fixture is a supportive step to help with the preformed solder member being  dropped through the preform opening of the guide fixture. The basic procedure  for the preformed solder member being  dropped through the preform opening of the guide fixture includes vibratin the guide fixture.
The secondary reference Su et al was recited as an example of moving/ brushing a solder material to openings. 
The Applicants argue  that Su  can be utilizing, since the reference does not teach vibrating. However, vibrating teaches the primary reference.
Also the Applicants argue that Saban  in embodiment in Fig. 9 – the connector pin (70) discloses the “moving” step.
However, in Saban’s embodiment in Fig. 9,  the connecting pin (70 with the preformed solder member  (76)  is a spherical element , which inherently requires moving for placement in an end 
With regard to claims 8, 17 ,20, the Applicants, referring to Saban’s embodiment in Fig. 9,  argue that in Saban pressing the preformed solder member into the upper opening of the connector pin_such that the preformed solder member is in contact with an enclosed bottom end of _a cavity in the connector pin, wherein there are no air voids between the enclosed bottom end of the cavity and the preformed solder member.
However, it was shown is the current OA, that the claimed limitatations are disclosed for the Saban’s connecting pin with tubular preformed solder member (26) the upper socket shell portion 13 is adapted to receive a pre-formed lead-receiving tubular solder insert 26 therewithin (best seen in FIG. 1). The solder insert is preferably formed out of low temperature tin-lead eutectic solder, with an outside diameter that allows the force-fit insertion thereof within the cylindrical female portion 13 of the socket shell. 

The Applicants argue that no  a Reason to Combine Hartman and Saban, and  a person of ordinary skill would only combine Hartman and Saban using impermissible hindsight.
However, the primary reference Hartman and the secondary reference Saban are  both related to connecting pins with preformed solder member on the end of pin.
The primary reference Hartman discloses a method of connecting a preformed solder member on a top of a connecting pins, which are parts of electrical connectors to provide electrical interfaces between circuits and components. According to the Application Specification,  Solder-type connectors have been used for many years to serve as electrical interfaces between circuits and components. Such connectors typically have multiple conductive connector pins or sockets that fit within a housing to provide a seal and structural support for the pins  However, Hartman et al do not disclose that the  connecting pin has an upper opening (“cup”) with a preformed solder member to be   inserted in the  upper opening  .
A configuration of the connecting pin with an upper opening (“cup”) is  -One common way that connections of wires to the connector pins are made is with wires soldered to cavities or "cups" in the backs of the pins – the Application’s Specification.
The secondary reference Saban was recited as an example of a connecting pin with  an upper opening and a  preformed solder member inserted in the upper opening. 
Utilizing  Saban is not an impermissible hindsight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									12/1/21